







VirnetX Inc.

5615 Scotts Valley Drive, Suite 110

 Scotts Valley, CA 95066

Phone: 831.438.8200

Fax: 831.438.3078






















January 18, 2007




PASW, Inc.

9453 Alcosta Boulevard

San Ramon, California, 94583




Attention:  Mr. William E. Sliney, President and Chief Financial Officer

Dear Mr.  Sliney:

We are pleased to submit this non-binding Term Sheet with respect to the
transactions described below wherein PASW, Inc., a company whose stock is quoted
on the Nasdaq Bulletin Board (“PASW”), and VirnetX Inc. (“VirnetX”) will
contemplate entering into a business combination.




Item

Description

Structure:

PASW, Inc. (“PASW”), a publicly traded company that has been engaged in software
development and is listed on the NASD OTC Bulletin Board, will enter into a
reverse merger with VirnetX pursuant to which PASW will acquire all of the
common stock of VirnetX (the “Merger”) on or before a date mutually agreed to by
VirnetX, PASW and the Investor Group (defined hereafter) (the “Closing Date”).
Following the Closing Date, PASW will change its name to such other alternate
name as shall be approved by VirnetX.

On the Closing Date, PASW will be fully current in all of its required
regulatory filings with the United States Securities and Exchange Commission
(“SEC”) and will on the Closing Date have those assets set forth in its SEC
filings, and will have aggregate liabilities not to exceed $150,000.
Additionally, prior to or contemporaneous with the Closing Date, PASW will
complete a private sale of its common stock to certain accredited investors (the
“Placement”) as provided below. The above-described transactions will
hereinafter be referred to as the “Transaction” or “Transactions.”





VirnetX Inc., 5615 Scotts Valley Drive, Suite 110, Scotts Valley, CA 95066

Phone: 831.438.8200 Fax: 831.438.3078
















Bridge Investment:

VirnetX, Inc. shall obtain a convertible bridge loan of up to $500,000 (the
“Bridge Investment”) from its existing Series A shareholders and some other new
investors (the “Bridge Investors”) in the interim to continue its operations,
upon terms and conditions to be negotiated and determined by the parties and
memorialized in a definitive convertible loan agreement.  The Bridge Investors
will be required to convert the total principal amount of the Bridge Investment
into equity securities issued and sold by VirnetX in the next equity financing
in a single transaction or a series of related transactions yielding gross
proceeds to VirnetX of at least $4,000,000 in the aggregate (excluding the
conversion of Bridge Investment), on the same terms as the other investors in
such equity financing.  In the event that VirnetX does not raise equity
financing in an amount of at least $4,000,000 prior to the closing of the
Merger, then the Bridge Investors will be required to convert the entire
principal amount of the Bridge Investment in the Placement, on the same terms as
the other investors in the Placement.  




Investor Group Loans:




Immediately after the execution of this Term Sheet, an investment group (the
“Investor Group”) will provide convertible loans in the aggregate amount of $4
million to VirnetX on such terms as are mutually agreed to by VirnetX and the
Investor Group and memorialized in one or more definitive loan agreements
between VirnetX and the Investor Group (the “Investor Group Loans”).  

It is anticipated that upon the consummation of the Merger, the Investor Group
will be required to convert the entire principal amount of the Investor Group
Loans into the Placement, on the same terms as the other investors in the
Placement.

Private Placement:

Simultaneously with or immediately after the closing of the Merger, PASW shall
close private placement financing raising gross proceeds in a minimum amount of
$4.5 million, consisting solely of common stock of PASW (the “Placement”).  The
Placement will be entirely funded by the conversion of the Investor Group Loans
and the Bridge Investment.  The Placement and Merger shall be structured so that
on close of the Merger share ownership of PASW shall be substantially as
follows:




PASW Investors

5.04%       $   1,300,000

Bridge Investment

1.94%       $      500,000

Private Placement

15.50%     $   4,000,000

VirnetX Investors

77.52%     $ 20,000,000







































 

All ownership percentages shall be determined on a fully-diluted basis giving
effect to all options, warrants and convertible securities (collectively,
“Derivative Securities”) of PASW outstanding immediately after the closing of
the Merger and the Placement, but excluding Derivative Securities reserved for
issuance at a later date including, without limitation, securities reserved
under any option or restricted stock award plan adopted by PASW.

Consideration:

Upon the consummation of the Merger, all Derivative Securities outstanding in
VirnetX (except for the Investor Group Loans and the Bridge Investment, each of
which will be converted into the Placement), including, but not limited to, all
debentures and the like but not outstanding warrants and options, shall be
converted into common stock of PASW.  Options and warrants of VirnetX shall be
exchanged for warrants and options of PASW on close of the Merger.  

Recapitalization and Reincorporation:

Upon the closing of the Merger, the capitalization of PASW shall be subject to
the reasonable satisfaction of VirnetX and the capitalization of VirnetX shall
be subject to the reasonable satisfaction of PASW.   

Immediately prior to the closing of the Merger, PASW will not have any
Derivative Securities outstanding nor will there exist any other rights for the
purchase of securities of PASW, except with respect to the Merger and the
Placement.

In order to provide for a share value for PASW’s common stock that is acceptable
to PASW, VirnetX and the investors in the Placement, and to assure that there
are a sufficient number of shares authorized for issuance in connection with the
Placement and the Merger, PASW will be recapitalized as mutually agreed by the
parties.  

Such recapitalization shall be carried out so that immediately after the closing
of the Merger and the Placement, PASW shall have approximately 34 million shares
of common stock issued and outstanding.  Additionally, PASW shall have
authorized (1) 125 million shares of common stock and (2) 10 million shares of
blank check preferred stock.

In addition, PASW will be reincorporated in the State of Delaware, prior to the
Merger.

Anti-Takeover Provisions:

At the time of a recapitalization and/or reorganization of PASW, PASW shall
institute such anti-takeover provisions as shall reasonably be requested by
VirnetX.























Financial Statements of VirnetX

On or prior to the Closing Date, VirnetX shall have provided audited and/or
unaudited financial statements as may be required under applicable SEC
regulations for inclusion of such statements in PASW’s SEC and other regulatory
filings.

Merger Signing Date:

The parties contemplate that the definitive agreement (the “Merger Agreement”)
will be signed on or before the last day of the Exclusivity Period (hereinafter
defined). The Merger Agreement shall contain such terms and provisions as shall
be mutually agreed upon between VirnetX and PASW consistent with the provisions
in this Term Sheet.

Board of Directors:

The Board of Directors of PASW, post-Merger, shall consist of at least five
members, all of whom will be nominated by VirnetX, provided that a
representative of the Investor Group shall have the right to meet with each
nominee to the initial post-Merger Board of Directors of PASW and provide
VirnetX with his suggestions, prior to selection by VirnetX of each such
nominee.  Such Board of Directors shall include at least three independent
directors.  Effective as of the Closing Date, all of the current officers of
PASW will tender their resignations and all but one of PASW’s directors also
will resign.  The remaining director will immediately appoint five new directors
designated by VirnetX and will resign immediately thereafter.  PASW will prepare
and file a Schedule 14f and mail it to all of its shareholders at least ten days
prior to the Closing Date.  

Registration of Shares:




























 

























Registration of Shares (Cont’d):







(1) All shares of common stock issued in the Placement; (2) all shares of common
stock issued by PASW in exchange for shares of VirnetX, in connection with the
Merger; and (3) all shares of common stock underlying options and warrants
issued by PASW in exchange for options and warrants of VirnetX, in connection
with the Merger (collectively referred to hereafter as the “Registrable
Shares”), shall have the following registration rights:

All Registrable Shares shall have piggyback registration rights, subject to
underwriter cutbacks and any cutbacks necessary due to comments from the
Securities and Exchange Commission limiting the registration of such securities;
provided, however, to the extent possible, (1) shares issued in connection with
the Merger (the “Merger Shares”) will be subject to cutback first; (2) shares
issued in connection with the conversion of the Bridge Investment (the “Bridge
Shares”) will be cutback next; and (3) shares issued in connection with the
conversion of the Investor Group Loans (collectively, the “Investor Group
Shares”) will be cutback last.

All Registrable Shares shall have demand rights commencing six months after the
closing of the Merger, so that the holders of the Investor Group Shares, the
Bridge Shares and the Merger Shares shall each have one demand right,
exercisable by holders of a majority-in-interest of each applicable group.
 These demand registrations are also subject to cutbacks necessary due to
comments from the SEC limiting the registration of such securities, provided
that cutbacks required with respect to any registration statement shall be made
in the same manner as provided with respect to piggyback registration rights
above.

Lock-ups:

All current shareholders of VirnetX shall execute lockup agreements for a period
that terminates 12 months after the closing of the Merger (the “Fixed Lockup
Period”); provided, however, that in the event that all Investor Group Shares
have not been registered within nine months after the closing of the Merger, the
Fixed Lockup Period shall be extended for such period of time so that the
Investor Group Shares shall be available for sale pursuant to a resale
registration statement, Rule 144 (or Rule 144(k), if applicable) of the
Securities Act of 1933 (the “Securities Act”), and/or any other applicable
exemption under the Securities Act, for a period of three months prior to the
expiration of the lockup.

Notwithstanding the foregoing, to the extent that at any time after the Fixed
Lockup Period only a portion of the Investor Group Shares have become available
for sale for at least three months, as described in the paragraph immediately
preceding, the lockup applicable to the VirnetX shareholders shall be released
with respect to a percentage of their Registrable Shares which is equal to the
percentage of the total number of Investor Group Shares that can be sold, as
described in the paragraph immediately preceding, until all Investor Group
Shares are available for sale at least three months, at which time the lockups
will be terminated in their entirety.

Notwithstanding anything to the contrary contained herein, all lockups will be
terminated at the end of the Fixed Lockup Period if the Investor Group does not
elect to include all Investor Group Shares in a registration statement in which
piggyback registration rights are available and/or does not exercise the demand
registration right prior to the end of the Fixed Lockup Period (unless such
failure occurs for the first time after the end of the Fixed Lockup Period, in
which case all lockups will terminate immediately after any such failure by the
Investor Group to include all unregistered Investor Group Shares in a
registration statement).























Conditions to Closing:

The Closing of the Merger shall be conditioned on the satisfaction of customary
closing conditions including, but not limited to, the following: (i)
consummation of all required definitive instruments and agreements, including,
but not limited to, the Merger Agreement; (ii) obtaining all necessary board,
shareholder and third party consents; and (iii) satisfactory completion by PASW
and VirnetX of all necessary technical and legal due diligence.

The parties will use reasonable efforts to assure that the Merger shall be
structured so as not to require the approval of the shareholders of PASW.

Pre-Closing Covenants:

PASW and VirnetX shall cooperate with each other and use their best efforts to
complete and sign the Merger Agreement as soon as possible and to thereafter
satisfy each of the conditions to closing specified thereunder.  In the event
that shareholder approval is required, Glenn Russell shall agree to vote all of
his shares of PASW constituting approximately 60% of the voting power of PASW in
favor the Merger and the transactions herein contemplated.  Kendall Larson, MDB
Capital Group LLC and its controlling persons shall agree to vote all of their
respective shares of VirnetX Inc., constituting approximately 54% of the voting
power of VirnetX Inc., in favor the Merger and the transactions herein
contemplated.

Exclusivity:

PASW and VirnetX have, in connection with discussions and negotiations in
connection with the Transaction, incurred certain legal and other costs and
expenses. From and after the date of execution of this Term Sheet and during a
period ending February 28, 2007 (the “Exclusivity Period”), each of VirnetX and
PASW hereby respectively agrees that it will not enter into any agreement or
consummate any transaction with any third party, in whatever form (including,
without limitation, joint venture, sale, license, distribution agreement, etc.)
or enter into any other transaction that would preclude the consummation of the
Merger Agreement consistent with the terms set forth in this Term Sheet. During
the Exclusivity Period, both PASW and VirnetX will incur additional legal and
other costs and expenses in connection with the negotiation of the Transaction
and certain due diligence activities relating thereto. Only in the event that
either VirnetX or PASW breaches the aforementioned exclusivity covenant, VirnetX
or PASW will reimburse the non breaching party for its documented costs and
expenses incurred prior to and after the date of this Term Sheet in connection
with the Transaction up to an amount not to exceed $50,000.























Press Release:

Following execution of this Term Sheet PASW may issue a press release announcing
this proposed transaction, provided that any such release shall first be
presented for review by VirnetX and its counsel.

Governing Law:

The Merger Agreement shall be governed and construed in accordance with the laws
of the State of California (or Delaware, in the event that PASW is
reincorporated in Delaware), without giving effect to principles of conflicts or
choice of laws thereof.

Counterparts:

This Term Sheet may be executed in two or more counterparts, each of which when
so executed shall be deemed an original, and all of which together shall
constitute one and the same instrument. For purposes of this Term Sheet a faxed
copy of an original signature shall be deemed an original signature.

This Term Sheet sets forth the principal terms of the Transactions and is
non-binding on the part of the parties hereto, except for the covenant of
VirnetX and PASW set forth above in the paragraph titled “Exclusivity” which
shall be binding on the parties.

We look forward to working with you to complete the Transactions successfully
and expeditiously. If the foregoing correctly sets forth your understanding,
please evidence your agreement to this Term Sheet by executing a copy of this
Term Sheet in the space set forth below.





































Remainder of Page Intentionally Left Blank   























THIS TERM SHEET SUMMARIZES THE PRINCIPAL TERMS OF THE PROPOSED FINANCING OF PASW
AND OF THE MERGER. EXCEPT WITH RESPECT TO THE PARAGRAPH TITLED “EXCLUSIVITY,”
THIS TERM SHEET IS FOR DISCUSSION PURPOSES ONLY; THERE IS NO OBLIGATION ON THE
PART OF ANY NEGOTIATING PARTY UNTIL DEFINITIVE AGREEMENTS ARE SIGNED BY ALL
PARTIES.  THE TRANSACTIONS CONTEMPLATED BY THIS TERM SHEET ARE SUBJECT TO THE
SATISFACTORY COMPLETION OF DUE DILIGENCE AND OTHER CONDITIONS.  THIS TERM SHEET
DOES NOT CONSTITUTE EITHER AN OFFER TO SELL OR AN OFFER TO

PURCHASE SECURITIES.







Very truly yours,




VirnetX Inc.







By  /s/ Kendall Larsen

Kendall Larsen, President & CEO










AGREED TO AND ACCEPTED:




This 18th day of January 2007




PASW, Inc.







By  /s/ William E. Sliney

William E. Sliney, President and

Chief Financial Officer







AGREED TO AND ACCEPTED:




This 18th day of January 2007



























